Title: Thomas Jefferson to Bernard McMahon, 8 April 1811
From: Jefferson, Thomas
To: McMahon, Bernard


          
            Sir
            Monticello Apr. 8. 11.
          
           I have been long wishing for an opportunity, by someone going to Philadelphia in the stage, to take charge of a packet of seeds for you. it is too large to trespass on the post-mail.  I recieved them from my old friend Thouin, director of the National garden of France. but the advance of the season obliges me to confide them to a gentleman going no further than Washington, there to look out for some one going on to Philadelphia.  I have added to them a dozen genuine Glocester hiccory nuts of the last season sent me from the place of their growth.  your favor of the 10th Ult came safe to hand with the seeds, for which accept my thanks. you enquire whether I have a hot house, green-house, or to what extent I pay attention to these things. I have only a green house, and have used that only for a very few articles. my frequent & long absences at a distant possession render my efforts even for the few greenhouse plants I aim at, abortive. during my last absence in the winter every plant I had in it perished. I have an extensive flower border, in which I am fond of placing handsome plants or fragrant—those of mere curiosity I do not aim at, having too many other cares to bestow more than a moderate attention to them. in this I have placed the seeds you were so kind as to send me last.   in it I have also growing the fine tulips, hyacinths, tuberoses & Amaryllis you formerly sent me.       my wants there are Anemones, Auriculas, Ranunculus, Crown Imperials & Carnations: in the garden your fine gooseberries, Hudson & Chili strawberries: some handsome lillies. but the season is now too far advanced. during the next season they will be acceptable. small parcels of seeds may come by post; but bulbs are too bulky.  we have always medical students in Philadelphia, coming home by the stage when their lectures cease in the fall who would take charge of small packages, or they may come at any time by vessels bound to Richmond, under the addressed to the care of Messrs Gibson & Jefferson.   I have put into your packet some Benni seed.   we now raise it and make from it our own sallad oil preferable to such olive oil as is usually to be bought. accept my friendly & respectful salutations
          
            Th:
            Jefferson
        